IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

FURRIRRERIA IRIE RIKI III IER IN IRI IIIA IRI III IIIS ARIAS IIIS AIS
KRISHAWN W. BROWN,
Plaintiff-Appellant,
vs, Case No. 18-cv-00483-bbc.
KATHY CASCADDEN,
Defendant-Appellee.
LORI AAR IARI IKEA RIOR IRR AAR III RIAA EIR IEE ILI IIS NII IISA SAINI IANA
NOTICE OF APPEAL

RAIA KRIARERIKR ERE RR ERR ESERIES RI IIIS

Notice is hereby given that Krishawn W. Brown [DOC: #606303]
Pro Se [Prisoner] Plaintiff above named, hereby appeals to the
United States Court of Appeals for the Seventh Circuit from the
Judgment In A Civil Case, wherein it was Ordered and Adjudged
that Judgment Is Entered in Favor of the Defendant dismissing this
42 U.S.C. §1983 Civil Rights [Medical] Issue Lawsuit via Summary
Judgment "Opinion and Order" Filed on November 20, 2019 [Dkt.
#47]. Wherein, the Honorable District Court Judge, Barbara B. Crabb,
presiding by Opinion held (Dkt. #46]; A.] That Prisoner Plaintiffs'
Must Not Only Demonstrate A Material Dispute As The Non-Movant to
the Prison Officials Proposed Facts, But Must Go Further And De-
monstrate to [Her] What Proposed Facts The Prisoner Plaintiff Has
‘fo Warrant A Judgment In Their Favor In Support Of Their Claim(s)/
[Okt. #46:1]; B.] Judge Grabb Then Knowingly [Created} A False
Evidentiary Fact In Support Of The Prison Official Defendant, Even
Though The Undisputed Medical Records Document That ‘The Defendants'
Claim That She Issued Prisoner His On The Med-Cart Correct Medica-

tion, Was Comletely False, Judge Crabb Engaged This Known False Fact,

1 of 2.
in the Courts November 20, 2019 Opinion, even though the Medical
Records Document that Prisoners [Acetaminophen] Medication had ran
out on March £3, 2018 and had not even been Prescribed for a Refill
until March 27, 2018 (Two(2) Days After Defendant Cascadden has

sworn that she "Showed plaintitf the blister pack of pills before
giving them to him, punched out the pills and placed the card on

top of the cart to be turned in for a refill / Dkt. #46:3). Yet in
this Opinion Judge Crabb asserts that the refill took place on the
25th of March, thus [Sophistically] implying that the correct medi-
cation was available on March 25, 2018 at 8:30 P.M., to be issued

to Plaintiff [Dkt. #46:3]; and C.J] Judge Barbara B. Crabb, assert-
don, that Qualified Immunity is available to every individual Guards'
Wrong Medication Issuance Incident, in that Each Guard Gets One Free
Incident of Wrong Medication Issuance To Prisoner, and that she does
Not Allowed Systemic/Policy Greated Callous Disregard Actions to pro-~-
ceed against State Prison Medication Issuance Actions / (Attachment -
#1)/[Dkt. #47).

The November 20, 2019 Judgment in a Civil Case Filed before tne

 

Clerk Of Courts Office by the Honorable Barbara B. Crabb, along with
the Opinion and Order Granting Summary Judgment, and Qualified Im-
munity to the named Defendant [Dkt. #47 / Attachment - #1)/[bkt. #46:
1-8]. Grants Appellate Review Juristion under 28 U.S.C. §1291 on all
Issue(s) arising out of the Summary Judgment Dismissal and Grant of
Qualified Immunity (Dkt. #46:1-8]

Dated this aT gay of December, 20[19]. Portage; Wisconsin.

   

 

KWB-OBM/File. yo :
Attachment-#1; R-
(#01-Page Total). 7 Brown, #6000303-A
[Pro Se], In Forma Pauperis
E-Filing/Service: Columbia Correctional Institution
AAG Eliot M. Held. Portage; Wisconsin. 53901-0900

2 of 2..
Case: 3:18-cv-00483-bbc Document #: 47 Filed: 11/20/19 Page 1 of 1
Attachment - #1.

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

KRISHAWN BROWN,,
Plaintifé,
Case No. 19-cv-483-bbc

Vv.

KATHY CASCADDEN,

Defendant.

 

JUDGMENT IN A CIVIL CASE

 

IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.

[s/ LI/20/2019
Peter Oppeneer, Clerk of Court Date
Mc. Krishawn W. Brown #606303-A.
Columbia Correctional Lnstitution
Post Office Box 900 / CCI-Unit-#1.
Portage; Wisconsin. 53901-0900

December 17, 2019.

Mr. Peter Oppeneer, Clerk Of Courts.
United States District Court for

the Western District of Wisconsin.
120 North Henry Street, Room #320,
Madison; Wisconsin. 53/03

Re: Krishawn W. Brown v. Kathy Cascadden, §1983 Lawsuit
W.D. Wis. Case No. i8-cv-00483-bbe / “Notice Of Appeal
With Attachment~-#i" Pro Se [Prisoner] Filing.

Dear Clerk Of Courts, Mr. Oppeneer:

Please find enclosed with this Cover-Letter forwarding to the
Clerk OF Courts Office for the United States District Court for
the Western District of Wisconsin. Pro Se [Prisoner] Plaintiff's
"Notice Of Appeal With Attachment ~ #1 (#01-Page)" For Docketing
With The Clerk Of Courts Office. Herein, please Find the Total
Three(3) Pages of Notice Of Appeal With Attachment-#L, for the
immediate filing procedural execution and processing of 28 U.S.C.
§1291 Jurisdiction transfer of the necessary documents related
thereto.

Based upon the procedural [automatic] presumption that an
Appeal of this §1983 Lawsuit action, that "Indigent" Plaintiff was
allowed to proceed on In Forma Pauperis Status at the District
Court Level remains in operational effect unless Judge Crabb Issues
a Declaration of Bad Faith regarding this Appeal, plaintiff process
there under on this Notice Of Appeal initiation; Celske v. Edwards,
164 F.3d 396, 398 (7th Circ. 19995("'Since a plaintiff who was allowed
to proceed in forma pauperis (IfP) in the district court retains his
AFP status in the court of appeals unless there is a certification
of bad faith, no inference of bad faith can be drawn from the plain-
tiff's failure, at the time he filed his notice of appeal, to give
reasons why his appeal was in good faith; having been allowed to
proceed LFP in the district court, plaintiff was not required to give
the district judge reasons for the appeal").

Plaintiff respectfully request that a E-Filed Copy of this E-
Mailed Original Notice Of Appeal With Attachment be E-Served on the
Named [Prison] Staff Member Counsel Of Record, Assistant Attorney
General, Eliot M. Held, Located at the Wisconsin State Department
Of Justice, Madison; Wiscousiu. That said service be executed in
accordance with the E-Mailing/Filing Program System that has been in-
effect here at the Columbia Correctional Institution since May 01,
2017; mandated participation by all Pro Se Prisoner Litigants..

 

    

KWB-OBM/File.

Enclosure: -

a.] Notice Of Appeal Brown; > Se.
(#02-Pages Total); [In Fexma Pauperis ]
Attachment-#1 Thereto ye 1-19

(#01-Page Total).
E-Mail/Service: AAG Eliot M. Held.
DEPARTMENT OF CORRECTIONS WISCONSIN
Division of Adult Institutions
DOC-643 (Rev 4/2015)

INTERVIEW/AINFORMATION REQUEST
SOLICITUD PARA INFORMACION / ENTREVISTA

Instruction to Inmate Do not use this form to contact health staff_ Use a Health, Dental or Psychological Service Request

 

 

 

OFFENDER NAME DOC NUMBER LIVING UNIT
NOMBRE DEL/LA OFENSOR(A) NUMERO DEL/LA OFENSOR{(A} UNIDAD DE VIVIENDA
Me. Krishawn W. Brown #606303-A. | uni t-#1/Cell #16-A.L.
DATE WORK ASSIGNMENT
FECHA December 17, 2019. ASIGNACION DE TRABAJO =—s Inv. Unas.
[_] Interview Entrevista kx] Information Informacion

STATE REASON FOR INTERVIEW OR SPECIFY INFORMATION REQUESTED
INDIQUE LA RAZON PARA LA ENTREVISTA O ESPECIFIQUE LA INFORMACION QUE SOLICITA

Prisoner respectfully submits this Cover-Address to the CCI E-Mailing/
Legal Filing Clerk, Librarian Ms. Victoria G. Troemel, regarding the Lfollow-
ing Pro Se [Prisoner] Plaintiff Notice Of Appeal With Attachment-#1 (#03-

Pages Total); w ne age Cover-Le roTo Cler ourts For | °
Wisconsin, Mr. Peter Oppeneer. Herein, please find the Original Dratt(s) Oo

 

    
         

£

accordance with the CCI Lock-Down Modified Operations, Law Library access
ailtowance on the date SO Listed above for without undue processing and R=
Mailing nereof to the Clerk Of Courts Office for filing in the §1983 Lawsuit
Action of Krishawn W. Brown v. Kathy Cascadden, W.D. Wis. Case #18-cv-00483-

bbe.

 

Thank You, for your requested immediate time and attention to this
Notice O£ Appeal Filing, which has a 12/20/19 Filing Deadline nerefore.

 

(Do Not Write Below This Line) (No Escriba Debajo Esta Linea
DISPOSITION OF REQUEST D/SPOSICION DE LA SOLICITUD

[] You Will Be Interviewed Date. Time:
Usted sera entrevistado Fecha. Hora:
[_] Information to Follow
Informacion Sera Proveida
[_] Request Referred To:
Solicitud Refereida A:

 

 

Information/Comment:
informacion/Comentario:

 

 

 

 

 

 

 

Signed Firmado Depariment Departamento
